[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13772         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        MAY 14, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                            D.C. Docket No. 2:11-cv-00088-LGW-JEG



JONATHAN HANS,

llllllllllllllllllllllllllllllllllllllll                            Petitioner-Appellant,

                                               versus

WARDEN, FCI JESUP,

llllllllllllllllllllllllllllllllllllllll                           Respondent-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (May 14, 2012)

Before MARCUS, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
      Jonathan Hans, a pro se federal prisoner, appeals the district court’s denial of

his 28 U.S.C. § 2241 federal habeas petition. Hans argues that the district court erred

in refusing to credit the 508 days that he spent at the halfway house toward his

120-month sentence. After careful review, we affirm.

      We review de novo the district court’s denial of a habeas corpus petition. Cook

v. Wiley, 208 F.3d 1314, 1317 (11th Cir. 2000).

      Section 3585(b) of Title 18 provides that:

      A defendant shall be given credit toward the service of a term of
      imprisonment for any time he has spent in official detention prior to the
      date the sentence commences--

             (1) as a result of the offense for which the sentence was imposed;
             or

             (2) as a result of any other charge for which the defendant was
             arrested after the commission of the offense for which the
             sentence was imposed;

      that has not been credited against another sentence.

18 U.S.C. § 3585(b).

      In Reno v. Koray, the Supreme Court considered the meaning of “official

detention” in 18 U.S.C. § 3585(b). 515 U.S. 50, 52, 55-56 (1995). The Court

considered whether a defendant who was released to a Volunteers of America

(“VOA”) community treatment center pending sentencing, but whose “release order”



                                          2
required that he be “confined to [the] premises” and was without “authoriz[ation] to

leave for any reason” unless accompanied by a government agent was in “official

detention.” Id. at 52-53. The Court held that a defendant suffers “detention” only

when committed to the custody of the Attorney General; a defendant who is admitted

to bail on restrictive conditions is “released.” Id. at 57. The Court acknowledged that

under this definition a defendant could be “released” even though he or she was

subject to restraints that did not materially differ from those imposed on “detained”

defendants.   Id. at 62-63.    The Court explicitly rejected the notion that the

determination of whether or not a person was in “official detention” depended on

whether he or she was subjected to “jail-type confinement.” Id. at 64. The Court

concluded that the time the defendant spent at the VOA community treatment center

while “released” on bail was not “official detention,” and thus, the defendant was not

entitled to credit against his sentence of imprisonment. Id. at 65.

      As applied here, the Supreme Court’s decision in Koray forecloses Hans’s

argument that his “jail-like” confinement at the VOA facility qualified for § 3585(b)

credit. Like the defendant in Koray, Hans was released to a VOA facility and

prevented from leaving the facility by the conditions of his release order. Hans

argues on appeal that documents in the record indicate that he was not released, but

was rather still in custody. The record does not support this assertion. Hans signed

                                          3
and initialed the “Order Setting Conditions of Release,” which clearly indicates that

he was being released subject to certain conditions, including his residence at the

VOA facility on lockdown status. The fact that the district court issued an order

stating that Hans was released from the VOA facility does not mean that his residence

at the VOA was “official detention,” since, among other things, this order does not

describe Hans’s residence at the VOA facility as “custody” or “detention.” Likewise,

the fact that the “Petition to Enter Plea of Guilty” provided that he could be

considered for release prior to his trial does not mean that he was in “official

detention” at the time it was signed. The provision Hans relies on is merely a

recitation of the rights he had if he elected to plead “not guilty.”

       Hans also seeks to distinguish his case on the basis that he was required to

reside at the VOA facility for the government’s benefit. But there is nothing in Koray

to suggest that the definition of “official detention” would change based on the

government’s rationale for requesting certain conditions of release. Therefore, the

district court did not err in denying Hans’s § 2241 petition based on the Supreme

Court’s decision in Koray.1

       AFFIRMED.


       1
          Moreover, we decline to consider Hans’s request in his reply brief that we consider
Justice Ginsburg’s concurrence in Koray, since we do not address arguments raised for the first
time in a pro se litigant’s reply brief. Lovett v. Ray, 327 F.3d 1181, 1183 (11th Cir. 2003).

                                                4